UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6337


ALIMAMY BARRIE,

                    Plaintiff - Appellant,

             v.

MATTHEW M. ROBINSON,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:19-cv-01443-PWG)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Alimamy Barrie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alimamy Barrie appeals the district court’s order dismissing Barrie’s civil action

alleging legal malpractice and negligence. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Barrie v. Robinson, No. 8:19-cv-01443-PWG (D. Md. filed Feb. 25, 2020; entered Feb. 26,

2020). However, because the dismissal was for lack of subject matter jurisdiction, we

modify the judgment to reflect that the dismissal is without prejudice. See S. Walk at

Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185

(4th Cir. 2013) (“A dismissal for . . . [a] defect in subject matter jurisdiction[] must be one

without prejudice, because a court that lacks jurisdiction has no power to adjudicate and

dispose of a claim on the merits.”). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2